DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered. 
3.  Applicant's arguments presented in the reply of 10 February 2022 have been fully considered but do not place the application in condition for allowance. This action is made final.  
Claim Status
4.    Claims 1-5 and 8-12 are pending and have been examined herein. 
Maintained Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al (PGPUB 2010/0069260) in view of Gao et al (FEBS Letters. 2010. 584: 99-105).
Guenther teaches a method for identifying a specific inhibitor comprising: contacting, in the presence of a test compound, a tRNA molecule and a ribosome; incubating the tRNA molecule, ribosome and test compound under conditions that allow for the binding of the tRNA to the ribosome in the absence of the test compound; and detecting inhibition of binding of the tRNA molecule to the ribosome by the test compound (para [0007], [0020] and [0043]).
It is stated that:
 the methods can be used to identify inhibitors of protein synthesis. In another aspect, the methods can be used to identify inhibitors of tRNA binding to a target nucleic acid molecule. In another aspect, the methods can be used to identify inhibitors of tRNA binding to a target aminoacyl RNA synthetase. In a further aspect, the methods can be used to identify inhibitors of tRNA binding to a target ribosome.”

It is further stated that 
“Transfer RNA (tRNA) is capable of interacting with numerous biological molecules such as those involved in protein synthesis, transcription, translation, reverse transcription, and the like. Identifying inhibitors of such interactions may lead to the identification of therapeutic compounds for use in treating diseases or infections in a host cell” (para [0044]).

Guenther teaches that the methods disclosed therein are applicable to any bacteria and particularly are applicable to E. coli (which is a gram-negative bacteria) (see, e.g., para [0046]).
Guenther teaches performing the methods disclosed therein using tRNAAla nucleic acids (para [0030] and claim 32), and particularly a fragment of a tRNA molecule that consists of the anticodon stem loop (ASL) of the tRNA (e.g., para [0026] and [0054]).
Guenther teaches that the tRNAs fragments used in the assay may be, for example, 16, 17, 18, 19 or 20 nucleotides in length (see, e.g., para [0022] and [0025]).
It is further disclosed that the tRNA fragments used in the assay comprise a modified base of cmo5U (para [0007]).  It is disclosed that the modified base, including the cmo5U nucleotide, may occur at position 34 of the tRNA, with the nucleotide position numbering according to Sprinzl et al (see para [0025-0026]). As shown in Figure 3 of Guenther, the cmo5U may be at position 8 in the anticodon stem loop of the 
Guenther teaches that the tRNA fragments used in the assay are labeled with a fluorescent dye (i.e., fluorophore) or an affinity tag to facilitate detection of binding of the tRNA fragment to target nucleic acids (see, e.g., para [0018]).
Accordingly, Guenther teaches tRNA fragments to be used in the assays disclosed therein, including assays to identify inhibitors of E.coli, wherein the tRNA fragment is a fragment of tRNAAla, consists of the anticodon stem loop of the tRNA, is 20 nucleotides in length or less, has a modified base at position 8 of the anticodon stem loop, including a cmo5U modified base, and is labeled with a fluorophore or affinity tag.
Guenther does not teach the sequence of the tRNAAla nucleic acids and thereby does not particularly teach a tRNA nucleic acid comprising the nucleotide sequence of CCUGCUUcmo5UGCACGCAGG attached to a non-nucleotide label, wherein the tRNA nucleic acid is no more than 20 nucleotides in length. .
However, Gao teaches an isolated wild-type E. coli tRNAAla which comprises the anticodon stem loop sequence – i.e., CCUGCUUGCACGCAGG (see the black text in Figure 1 therein; and p. 2 final para). Gao teaches a version of this nucleic acid having the sequence of CCUGCUU cmo5U GCACGCAGG (i.e., the green boxed text at position 8 of the anticodon stem loop).


    PNG
    media_image1.png
    708
    698
    media_image1.png
    Greyscale

In view of the teachings of Gao of the sequence of the anticodon stem loop of tRNAAla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particular sequence of the anticodon stem loop of tRNAAla – i.e., CCUGCUUGCACGCAGG  - to generate the tRNA fragment to be used in the method of Guenther and to have specifically included the modified cmo5U nucleotide at position 8 of this sequence. Such a modification would have resulted in an isolated nucleic acid molecule consisting of the nucleotide sequence of CCUGCUU cmo5U GCACGCAGG, attached to a non-nucleotide label, and particularly to the non-nucleotide label of fluorescein or a hapten, and having a length of no more than 20 nucleotides. One would have been motivated to have generated this particular tRNAAla since Guenther teaches that such tRNAs can be used in the methods Ala to target molecules. 
Regarding claims 8-10 and 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used this particular anticodon stem loop of E. coli tRNAAla having the cmo5U modified base at position 8 of the anticodon stem loop in the screening method of Guenther.  One would have been motivated to have done so since Guenther teaches that the screening method can be used to detect inhibitors of binding to tRNAAla to target ribosomes and that the method can be used to detect inhibitors of E. coli infections. Thereby, such a modification of the method of Guenther would have permitted the screening for and detection of inhibitors that could be used to detect inhibitors of the binding of E. coli tRNAAla to target ribosomes which inhibitors could potentially be used treat E. coli infections.
Regarding the recitation that the bacteria is one that uses GCA to code for alanine, since the anticodon in the tRNA is UGC, the E. coli bacteria that use this anticodon use the inverse complement, GCA, to code for alanine.
Regarding the recitations pertaining to the detection of a change in the label, Guenther teaches labeling the tRNAs, or fragments thereof that include the anticodon stem loop and have the modified base of cmo5U with fluorescein labels in order to detect binding of target molecules to the anticodon stem loop of the tRNA and to identify test compounds that bind to the tRNAs (e.g., para [0007], [0010], [0018-0019] and [0038]). The method of Guenther is one that monitors a change in fluorescence as .
6. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al (PGPUB 2010/0069260) in view of Gao et al (FEBS Letters. 2010. 584: 99-105) and further in view of Guenther et al (WO 2010/036795; cited in the IDS).
The teachings of Guenther et al (PGPUB 2010) and Gao et al are presented above. In particular, Guenther teaches monitoring a change in fluorescence as indicative of the inhibition of binding by performing time resolved fluorescence spectroscopy (e.g., para [0104-0106]).
Guenther (PGPUB 2010) does not specify that the time resolved fluorescence spectroscopy involves fluorescence polarization.
However, Guenther et al (WO 2010) teaches methods of screening for test compounds that inhibit the binding of tRNAs to ribosomes to thereby identify compounds that can be used to inhibit Staphylococcus aureus proliferation. It is stated that the detection assays can be performed using fluorescence polarization to detect changes in fluorescence as a result of test compounds altering the binding of tRNAs to ribosomes (see Example 1).
In view of the teachings of Guenther (WO 2010), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Guenther (PGPUB 2010) so as to have used a fluorescent polarization assay as the time-resolved fluorescence spectroscopy method because Guenther (WO 2010) teaches that this is an effective assay to detect changes in tRNA Response to Remarks Regarding the Rejections under 35 U.S.C. 103:
In the reply, Applicant separately addresses the teachings of Guenther et al and Gao et al.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, the response states:
“Guenther discloses an assay for identifying inhibitors of tRNAphe binding to phenylalanine synthetase. The assay was not used to identify inhibitors of RNA translation in selected spectrum bacteria that use GCA to code for alanine, as claimed.”

This argument has been fully considered but is not persuasive. The teachings of Guenther are not limited to the example provided therein of assaying for inhibitors of tRNAphe binding to phenylalanine synthetase. Rather, Guenther teaches that in addition to the target molecule of aminoacyl RNA synthetases, the target molecule may be a ribosome – e.g., para [0020] “Particular target molecules include any molecule involved in protein synthesis, such as, for example, aminoacyl tRNA synthetases, methyl transferases, pseudouridine synthases, ribosomes” and para [0043] “In a further aspect, the methods can be used to identify inhibitors of tRNA binding to a target ribosome.” Guenther further teaches that the tRNA fragment used in the methods therein includes tRNAAla nucleic acids (para [0030] and claim 32), and that the fragments are fragments of the anticodon stem loop (ASL) sequence of the tRNAs – anticodon stem-loop sequence” and para [0031] “The tRNA fragment may correspond to any portion of the tRNA involved in interacting, directly or indirectly, to the target molecule. In one aspect, the tRNA fragment corresponds to the T.PSI.C-loop, the D-loop or the anticodon stem loop (ASL) of the tRNA”).
The response argues that:

 “Guenther does not teach, disclose or suggest that certain bacteria use GCA to code for alanine, and discloses multiple types of loop structures, only one of which is an anticodon stem loop, and none of which have the RNA structure shown in Claim 1.”

However, as set forth in the rejection, Guenther teaches performing the methods disclosed therein using a nucleic acid consisting of all or a fragment of the sequence of the anticodon stem loop of the tRNA, including tRNAAla  (e.g. para [0030] and claim 32) and teaches that the bacteria for which inhibitors are to be identified include the bacteria E. coli (e.g. para [0046]). While Guenther does not provide the sequence of the wildtype E. coli tRNAAla anticodon stem loop sequence, Gao does teach this sequence in Figure 1 in black – i.e., the sequence of CCUGCUUGCACGCAGG. The codon recognized by “UGC” is GCA – i.e., the inverse complement of the three nucleotides in the anticodon. Thus, the method of Guenther modified to include the particular wildtype E. coli tRNAAla anticodon stem loop sequence disclosed by Gao is a method in which the gram negative bacteria of E. coli uses GCA to code for alanine. Further, such a modification of the method of Guenther to use the well-known wildtype E. coli tRNAAla anticodon stem loop sequence disclosed by Gao would have resulted in an isolated nucleic acid molecule consisting of the nucleotide sequence of CCUGCUUcmo5UGCACGCAGG, 
The response argues that Gao provides no motivation to shorten the sequence  to arrive at the claimed sequence or to attach a label to the shortened sequence.
These arguments are not persuasive because the comments address only the teachings of Gao and not the teachings of the combination of Guenther in view of Gao. As discussed in the rejection, Guenther teaches that the method is performed using a fragment of the tRNA which consists of all or a portion of the anticodon stem loop (ASL), such as the ASL of tRNAAla which ASL is 17 nucleotides in length.
The response argues that Gao teaches synthetic tRNAAla species which include from one to four types of changes (in green, red, orange and blue) and in these changes the “G” in “GCA” is replaced with a GUU and GGU. It is argued that these synthetic tRNAs do not encode for Ala, but rather encode for Asn.
The fact that Gao provides additional teachings regarding synthetic modified forms of the tRNA wherein the three nucleotides of the anticodon are not “UGC” does not negate the fact that Gao teaches wildtype E. coli tRNAAla having an anticodon stem loop sequence consisting of the nucleotide sequence of CCUGCUUcmo5UGCACGCAGG. A secondary reference may teach more than what is relied upon in the rejection. Herein, Gao is cited for providing the sequence of the wildtype E. coli tRNAAla having the anticodon stem loop sequence set forth in black in Figure 1. See the legend of Figure 1 of Gao:

    PNG
    media_image2.png
    190
    794
    media_image2.png
    Greyscale


 The response argues that one would not be able to use the synthetic modified tRNA sequences of Gao. It is argued that “Gao had to evaluate mutations in each of the listed positions, not for purposes of inhibiting Ala production in selected bacteria (the claimed subject matter), but rather, for the ability of the mutated sequence to incorporate non-natural amino acids (eU and mX) into a peptide.  
These arguments have been fully considered but are not persuasive. Applicant is arguing a rejection that is not the rejection at hand. The present rejection is not made on the basis that it would have been obvious to have performed the method of Guenther using the full length tRNA disclosed by Gao or the synthetic tRNAs of Gao having mutations in the anticodon sequence. Rather, the basis of the rejection is that it would have been obvious to have used the sequence of the anticodon stem loop of wildtype E. coli tRNAAla  disclosed by Gao– i.e., CCUGCUUcmo5UGCACGCAGG  - in the method of Guenther since Guenther teaches that the method may be performed using an ASL having a cmo5U at nucleotide position 8 of the ASL, particularly wherein the ASL is the ASL of tRNAAla ,  to detect inhibitors of E. coli, and thus Guenther teaches that the tRNA fragment used in the methods therein may consist of the anticodon stem loop of E. coli tRNAAla having a cmo5U as the nucleotide at position 8 of the ASL

“The Examiner notes that the sequence in Gao comprises an anticodon stem loop sequence -i.e., CCUGCUUGCACGCAGG, and a synthetic version of this nucleic acid having the sequence of CCUGCUU cmoS5u GCACGCAGG (1.e., the green highlighted text at position 8 of the anticodon stem loop). This appears to be incorrect, at least in several instances, since the G in the GCA adjacent to the cmo5U is substituted with GGU or GUU (see the red highlighted text at this position).”

This argument is not persuasive. Again, the rejection is based on the teachings of Gao of the sequence of the anticodon stem loop of wildtype E. coli tRNAAla  set forth in black text in Figure 1 of Gao. The rejection is not based on the additional synthetic modified tRNAs having the modifications of the anticodon sequence provided in the red text.   
The response goes on to address additional teachings of Gao.
These comments regarding the additional teachings of Gao are not persuasive because they do not relate to the rejection at hand. 
The response states:
 “Based on the impact of tRNA modifications on translation, as noted in Gao’s Abstract, it is clear that there is no motivation to select specific portions of an entire tRNA, because one of skill in the art would have no ability to predict what the effect would be on protein translation.”

However, there is no need for Gao to provide any motivation to select particular portions of the entire tRNA to use in the method of Guenther because Guenther teaches which portion of the tRNA should be used in the assay disclosed therein. That is, Guenther teaches the tRNA oligonucleotides used in the screening assays therein consist of preferably 10-20 nucleotides of the anticodon stem loop (ASL) of the tRNA (e.g., para [0026], [0034] and [0054]).
The response states:


These arguments have been fully considered but are not persuasive because they are also not directed to the present rejection. They are based on a rejection created by Applicant by picking and choosing various teachings in Gao and Guenther.  There is no requirement for “Gao to use this type of sequence in his assay” because the rejection is NOT based on the assay of Gao. The rejection is based on modification of the assay of Guenther to use the particular sequence of the anticodon stem loop of wildtype E. coli tRNAAla  disclosed by Gao
Specifically, as set forth in the rejection, Guenther et al (PGPUB 2010/0069260) teaches that the screening methods disclosed therein are for identifying an inhibitor wherein “an ‘inhibitor’ refers to any compound capable of preventing, reducing, or restricting the interaction or binding of a nucleic acid molecule having at least one modified nucleotide base to a target molecule” (para [0017]).  Guenther teaches that the target molecule includes ribosomes (e.g. para [0020] and [0043]). Guenther teaches that the tRNA oligonucleotides used in the screening assays therein consist of preferably 10-20 nucleotides of the anticodon stem loop (ASL) of the tRNA (e.g., para [0026], [0034] and [0054]). Guenther further states that the oligonucleotide may be 16, 17, 18, 19 or 20 nucleotides in length (see, e.g., para [0025]).  Guenther teaches using an oligonucleotide containing the anticodon stem loop of tRNAAla (e.g., Ala. However, Gao was cited for teaching the sequence of the anticodon stem loop of wild-type E. coli tRNAAla which comprises this sequence – i.e., CCUGCUcmo5UGCACGCAGG (see the black text in Figure 1 therein). Thus, the combined references when considered as a whole both teach and suggest the claimed nucleic acid molecules and methods of screening for an inhibitor of RNA translation in selected spectrum bacteria, wherein the selected spectrum bacteria uses GCA to code for alanine, and the inhibition or promotion of binding indicates that the test compound is useful for inhibiting gram-negative (including E. coli) bacterial propagation. The ordinary artisan would have had more than a reasonable expectation of success since modification of the nucleic acids of Guenther and the method of Guenther requires only following the guidance specifically provided by Guenther to use the fragment of a tRNAAla anticodon stem loop sequence in the nucleic acid molecules and methods, including an anticodon stem loop sequence of E. coli, which anticodon stem loop sequence of CCUGCUUcmo5UGCACGCAGG was disclosed by Gao.
Accordingly, the rejections under 35 U.S.C. 103 are maintained for the reasons set forth above.
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kothe et al (Molecular Cell. 2007. 25: 167-174) teaches that the major wildtype sequence for E. coli tRNAAla wherein the three bases of the anticodon are cmo5UGC 5UGC34GCACGCAGG (See Figure 1A and B).  This anticodon tRNAAla sequence is identical to the wildtype E. coli tRNAAla sequence disclosed by Gao et al.
Figure 1B of Kothe:

    PNG
    media_image3.png
    408
    275
    media_image3.png
    Greyscale




Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634